Title: To Thomas Jefferson from Hiram Haines, 26 November 1821
From: Haines, Hiram
To: Jefferson, Thomas


Honoured Sir,
State Mills Culpeper County Va.
Nov. 26th 1821.
I have presumed to address you for the purpose of offering as a present a Small pocket knife which I have lately made, and which you will find in a packet accompanying this letter. It is defective in many parts particularly the Spring which is rather weak, but its faults you will readily excuse when informed of the inexperience of the artist it being the first thing of the kind I ever attempted, and was made without the assistance or instruction of any person whatsoever. I have engraved in a rough manner the Initials of your Name on the handle and request that at your death, the knife shall become the property of your Daughter Mrs Randolph. I offer it neither thro’ motives of interest or affectation but as, a token of veneration and Esteem, and altho’ the acceptance of my little present would give me much pleasure and its rejection much pain, yet sooner would I undergo the latter sensation, than labour under the belief, that you thought I presented it from either of the former motives above mentioned.It possesses nothing singular in itself except its having been made by a Virginia Youth, who never worked an hour at any Mechanical Trade in his life, and presented by him, as a testimony of his Esteem of a man who has rendered so many essential services to his country, this being the only motive which influenced me to tender you the knife I have flattered myself that it will be accepted. I have very lately met with a Copy of the “Notes on Virginia” belonging to a Gentleman of this County who has obligingly loaned it to me, and as it is so rarely to be met with I design as soon as I can get leisure, to extract all the most useful parts, which will form a very neat manuscript Volume and be useful as a book of Reference when I or others may wish to know what Virginia was in 1781—I was not mistaken in the Supposition that it contained a Store of Useful knowledge, tho’ in some instances the matter (of course) is adapted to the time in which it was written, yet in my humble opinion, it cannot fail being read now, and no doubt will be read many years to come, with both Pleasure and Profit, but were you now to write “notes on Virginia” we should see but little affinity between the two books—(except in Style, which is Plain and Elegant)—New discoveries have been made, curiosities unknown  then are now open to the investigation and admiration of Man, where then was nought but an impassable Marsh or Mountain we now see Neat Canals or convenient Turnpikes, Villages then, rank as Towns now, and Towns have grown into flourishing cities and where then, nought was heard but the howling of the wolf, or the Indians Yell, we now hear the more pleasing sound of the Woodman’s axe and see neatly Cultivated  Farms and comfortable dwellings.Besides a Mass of other useful matter one article alone renders it doubly valuable and interesting to me. I mean the notice you take of the Indian Tribes which Inhabited this State previous to its Settlement by the Europeans—this, I consider, a very interesting tho’ much neglected Subject, and had not you nobly stepped forward And risqued it from Oblivion, we should have been left almost without a trace of the character or meaning of the original inhabitants of this Country. On Subjects of this kind my mind ever delights to dwell and your book has afforded me a rich report of this, one of my favourite  themes.—It tells me what Virginia was ’ere our adventurous forefathers Crossed the Ocean and converted her forests into fruitful fields, ‘twas then that nought was seen but the nimble Quadrupeds skipping over the hills, or basking in the mid-day Sun, or the tawny Sons of the Forest with their simple weapons, actively engaged in  pursuit of the means of Subsistence, or engaged in the more dreadful work of Human destruction—it then tells us what Virginia was the hundred and Seventy  years afterwards, we see what Progress Civilization had made over Savage wildness—and the triumph of the arts and Sciences over Indian Barbarity and ignorance. How happy a change  was there at that time, tho’ America was then strugling to free itself from the yoke of a Tyrranical power, but how Glorious the scene now! Blest with peace, Prosperity and Independence we see our Country advancing with rapid strides towards perfection  to which it is nearer now, than any other on Earth.Please Excuse the length of this letter and the trouble I have given you in perusing it  If it would not occupy too much of your time I should be glad to hear of your having received the knife in Safety and here let me add an humble request, that I may one day possess a Relic however trifling in Value, that once belonged to Jefferson—a Painted miniature or Copperplate likeness of yourself would be preferred—but any other little trifle—a book for instance, would be very pleasing—I by no means wish to insinuate that I consider you under an obligation to do so—and if in making this request I have given Offence, it is through ignorance not designIn wishing you many years of  uninterupted worldly Happiness and immortal Felicity after death I express the Cordial feelings of my heart.With Respect, I Remain YoursHiram Haines
   I do not mean perfection in the general appliance of the word, that is a point to which human Institutions can never arrive, but I mean Perfection so far as Human wisdom  is capable of making anything Perfect.
